Exhibit 10.09

SUBLEASE AGREEMENT

This Agreement (this “Agreement”) is entered into as of August 29, 2006, by and
between L-1 INVESTMENT PARTNERS LLC, a Delaware limited liability company (the
“L-1”), and VIISAGE TECHNOLOGY, INC., a Delaware corporation (the “Company”).

BACKGROUND

L-1 is party to a certain Office Lease Agreement, dated as of April 20, 2005
(the “Lease”), with CT-Broad Street, L.L.C., a Delaware limited liability
company (the “Landlord”), with respect to certain premises at 177 Broad Street,
Stamford, Connecticut (as more-fully described in the Lease, the “Premises”), a
copy of which Lease is attached hereto as Exhibit A. The parties hereto desire
that L-1 sublease all of the Premises to the Company as provided for herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Payments and Term. Subject to and in accordance with the terms and provisions
contained in this Agreement, during the Term (as defined below), the Company
agrees to pay L-1 (or at L-1’s written request pay the Landlord directly) all
costs and expenses associated with occupying and operating the Premises,
including but not limited to future leasehold improvements, insurance, taxes,
rent and all other charges payable by L-1 to the Landlord to the extent required
by the terms and provisions contained in the Lease, including but not limited to
Sections 4, 6, 7, 8 and 9 thereof; provided, however, that the Company shall not
be responsible for charges payable by L-1 to the Landlord to the extent that
such charges are the result of a failure by L-1 to timely make any payment due
under the Lease (provided the Company has timely performed its obligations under
this Agreement) or any breach by L-1 or any of the L-1 Related Parties
(hereinafter defined) of the terms and provisions contained in the Lease or this
Agreement. The “Term” shall commence at the Effective Time (as defined in the
Agreement and Plan of Merger, dated as of January 11, 2006, by and among the
Company, VIDS Acquisition Corp. and Identix Incorporated) and continue until the
first to occur of (a) the expiration or termination of the Lease or (b) unless
otherwise agreed to by L-1, as promptly as practicable but in no event later
than sixty (60) days following the date upon which Robert V. LaPenta ceases to
be employed by the Company for any reason.

2. Sublease to Use Premises. Subject to and accordance with this Agreement, L-1
hereby sublets all of the Premises to the Company for the Term. The Company
acknowledges that L-1 subleases the Premises to the Company in their presently
existing condition, and that L-1 makes no warranty, covenant or representation
that the Premises shall be other than in their presently existing condition,
subject to the terms of the Lease. This Agreement is subject and subordinate to
the Lease and, consequently, if the Lease expires or terminates for any reason
whatsoever, the Company’s sublease under this Agreement shall terminate and the
Company shall vacate and surrender the Premises to the Landlord in the condition
required by Section 5 hereof.



--------------------------------------------------------------------------------

3. Timing of Payments. The Company will pay L-1 (or the Landlord) all amounts
due hereunder on a timely basis to enable L-1 to satisfy its financial
obligations under the Lease.

4. Covenants Related to Lease. L-1 will not agree to any amendment or
modification of or waiver under the Lease that is materially adverse to the
Company without the prior approval of the majority of the disinterested members
of the Company’s board of directors. L-1 further agrees that it will not do,
omit to do or permit to be done or omitted, anything that would constitute a
default under the terms, covenants or conditions of the Lease, or which would
otherwise result in the Landlord having the right to terminate the Lease. The
Company shall, in its use and occupancy of the Premises: (i) maintain the
Premises in accordance with the requirements set forth in the Lease;
(ii) maintain the insurance required to be maintained by L-1 under the express
terms of the Lease; (iii) use the Premises only for the purposes expressly
permitted under the terms and conditions of the Lease; and (iv) be responsible
for obtaining and paying the cost for any utilities it requires, to the extent
that such utilities are not provided by Landlord. Except as specifically set
forth herein to the contrary, all acts to be performed by, and all of the terms,
provisions, covenants, stipulations, conditions, obligations and agreements to
be observed by, L-1, as tenant under the Lease, shall be performed and observed
by the Company. Without limiting the foregoing, the Company shall maintain the
insurance required by the terms contained in Section 14 of the Lease, which
insurance shall name L-1 and Landlord as additional insureds. The Company
covenants and agrees that the Company shall not do anything that would
constitute a Default (as defined in Section 18 of the Lease) or omit to do
anything that the Company is obligated to do under the terms of this Agreement
so as to cause a Default under the Lease, including without limitation
compliance with the Building Rules and Regulations (attached as Exhibit E to the
Lease). In the event that the Company shall be in default of any term or
provision of, or shall fail to honor any obligation under, this Agreement, L-1,
on giving the notice required by the Lease (as modified pursuant to Section 7
hereof) and subject to the right, if any, of the Company to cure any such
default as may be provided in the Lease, shall have available to it all of the
remedies available to Landlord under the Lease in the event of a like Default or
failure on the part of L-1 as tenant thereunder as such remedies apply to the
Premises. Such remedies shall be in addition to all other remedies available to
L-1 at law or in equity.

L-1 covenants and agrees it shall not do anything that would constitute a
Default (as defined in Section 18 of the Lease) or omit to do anything that L-1
is obligated to do under the terms of this Agreement so as to cause a Default
under the Lease. In the event that the Company makes any payments required by
the Lease to L-1 rather than to Landlord, L-1 covenants and agrees to promptly
forward such payments to Landlord so as to avoid any Default under the Lease.

5. No Alterations; Surrender; Signage; Lease Enforcement. The Company may not
make any alterations, additions or improvements to the Premises without L-1’s
prior consent (not to be unreasonably withheld, conditioned or delayed) and
subject to L-1 having obtained Landlord’s consent to the extent required under
the Lease; provided, however, that alterations, any additions or improvements to
the Premises made by the Company pursuant to this Section 5 shall be at the sole
cost and expense of the Company, including, without limitation, any costs,

 

2



--------------------------------------------------------------------------------

fees or charges arising under the Lease upon surrender of the Premises to the
Landlord. Notwithstanding the foregoing, the Company shall be entitled to the
same signage as L-1 is entitled to under the terms of the Lease. The Company
shall surrender the Premises at the end of the Term in the same condition as it
now exists, except for reasonable wear and tear, damage by casualty and eminent
domain, and conditions caused by the Landlord’s failure to perform its
obligations under the terms of the Lease. L-1 shall, following a written request
by the Company’s request, use reasonable efforts to enforce the terms of the
Lease on behalf of the Company; provided, however, that this provision shall not
require L-1 to initiate any litigation against the Landlord.

6. Indemnity and Waiver of Claims. Except to the extent caused by any
negligence, willful misconduct or breach of this Agreement or the Lease by L-1
or any L-1 Related Parties (defined below) and subject to the terms and
provisions contained in this Section 6, the Company shall indemnify, defend and
hold L-1 and L-1 Related Parties harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by law) (collectively, “Losses”), which may
be imposed upon, incurred by or asserted against L-1 or any of the L-1 Related
Parties by any third party and arising out of or in connection with any damage
or injury occurring in the Premises or any acts or omissions (including
violations of law) on or about the Premises of the Company, the Company Related
Parties (defined below) or any of the Company’s contractors or invitees. Except
to the extent caused by the negligence or willful misconduct of any L-1 Related
Parties (hereinafter defined), the Company hereby waives all claims against and
releases L-1 and its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, Mortgagees (as defined in Section 23 of the
Lease) and agents (the “L-1 Related Parties”) from all claims for any injury to
or death of persons, damage to property or business loss in any manner related
to (a) Force Majeure (as defined in Section 26.03 of the Lease), (b) acts of
third parties, (c) the bursting or leaking of any tank, water closet, drain or
other pipe, or (d) the inadequacy or failure of any security or protective
services, personnel or equipment.

L-1 and the Company hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage of property at or about the
Premises (including the Building and components thereof), including rights,
claims, actions and causes of action based on negligence, which loss or damage
is (or would have been had the insurance required by this Agreement been
carried) covered by insurance.

7. Notices. Any notice, demand or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered, sent by
nationally recognized overnight courier or express mail, or mailed by first
class certified or registered mail, postage prepaid, return receipt requested as
follows:

If to L-1:

L-1 Investment Partners LLC

177 Broad Street

Stamford, CT 06901

Attention: Chairman

 

3



--------------------------------------------------------------------------------

With a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Marita A. Makinen

If to the Company:

Viisage Technology, Inc.

177 Broad Street

Stamford, CT 06901

Attention: General Counsel

With a copy to:

Choate, Hall & Stewart, LLP

Two International Place

Boston, MA 02110

Attention: Charles J. Johnson

or at such other address as may have been furnished by such person in writing to
the other party.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of The State of Connecticut without regard to
its choice of law provisions.

9. Amendments and Waivers. This Agreement may be amended or modified only by a
written instrument signed by the Company and L-1. No waiver of this Agreement or
any provision hereof shall be binding upon the party against whom enforcement of
such waiver is sought unless it is made in writing and signed by or on behalf of
such party. The waiver of a breach of any provision of this Agreement shall not
be construed as a waiver or a continuing waiver of the same or any subsequent
breach of any provision of this Agreement. No delay or omission in exercising
any right under this Agreement shall operate as a waiver of that or any other
right.

10. Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, provided, however, that neither party may assign or otherwise transfer
any of its rights or interests, nor delegate any of its obligations hereunder,
without the prior written consent of the other party hereto. Notwithstanding the
foregoing, the Company shall have the right, without the prior written consent
of L-1, to assign this Agreement to any entity (a) controlling, controlled by,
or under common control with the Company, (b) acquiring all or substantially all
of the assets or stock of the Company, or (c) with or into which the Company
merges or consolidates.

 

4



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement constitutes the final and entire agreement
of the parties with respect to the matters covered hereby and replaces and
supersedes all other agreements and understandings relating to the subject
matter contained herein.

12. Representations and Warranties. Each of the parties hereto represents and
warrants to the other that, as of the date hereof:

(a) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is formed and has all requisite organizational
authority to own its property and assets and to conduct its business as
presently conducted or proposed to be conducted under this Agreement;

(b) it has the organizational power and authority to execute, deliver and
perform its obligations under this Agreement;

(c) all necessary action has been taken to authorize its execution, delivery and
performance of this Agreement and this Agreement constitutes its legal, valid
and binding obligation enforceable against it in accordance with its respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, moratorium and other similar laws affecting the rights of creditors
generally and by general principles of equity;

(d) neither its execution and delivery of this Agreement nor the performance of
its obligations hereunder will:

(i) conflict with or violate any provision of its certificate of incorporation
or by-laws or equivalent organizational documents;

(ii) conflict with, violate or result in a breach of any constitution, law,
judgment, regulation or order of any governmental authority applicable to it; or

(iii) conflict with, violate or result in a breach of or constitute a default
under or result in the imposition or creation of any mortgage, pledge, lien,
security interest or other encumbrance under any term or condition of any
mortgage, indenture, loan agreement or other agreement to which it is a party or
by which its properties or assets are bound.

(e) no approval, authorization, order or consent of, or declaration,
registration or filing with any governmental authority or third party is
required for its valid execution, delivery and performance of this Agreement,
except such as have been duly obtained or made; and

(f) there is no action, suit or proceeding, at law or in equity, by or before
any court, tribunal or governmental authority or third party pending, or, to its
knowledge, threatened, which, if adversely determined, would materially and
adversely affect its ability to perform its obligations hereunder or the
validity or enforceability of this Agreement.

 

5



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in counterparts, including
counterpart signature pages or counterpart facsimile signature pages, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

14. Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

[Signature page follows.]

 

6



--------------------------------------------------------------------------------

This Agreement has been executed and delivered as a sealed instrument as of the
date first above written.

 

VIISAGE TECHNOLOGY, INC. By:  

/s/ Thomas Reilly

Name:   Thomas Reilly Title:  

Chairman of the Compensation

Committee

L-1 INVESTMENT PARTNERS, LLC By:  

/s/ Robert V. LaPenta

Name:   Robert V. LaPenta Title:  

Chairman of the Board, President and Chief Executive Officer

 

7



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

177 BROAD STREET

STAMFORD, CONNECTICUT

OFFICE LEASE AGREEMENT

BETWEEN

CT-BROAD STREET, L.L.C., a Delaware limited liability company

(“LANDLORD”)

AND

L-1 INVESTMENT PARTNERS LLC, a limited liability company

(“TENANT”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Basic Lease Information    1 2.    Lease Grant    3 3.    Adjustment of
Commencement Date; Possession    3 4.    Rent    4 5.    Compliance with Laws;
Use    4 6.    Security Deposit    5 7.    Building Services    5 8.   
Leasehold improvements    6 9.    Repairs and Alterations    6 10.    Entry by
Landlord    7 11.    Assignment and Subletting    7 12.    Liens    8 13.   
Indemnity and Waiver of Claims    8 14.    Insurance    9 15.    Subrogation   
9 16.    Casualty Damage    9 17.    Condemnation    10 18.    Events of Default
   10 19.    Remedies    11 20.    Limitation of Liability    11 21.   
Relocation    12 22.    Holding Over    12 23.    Subordination to Mortgages;
Estoppel Certificate    12 24.    Notice    12 25.    Surrender of Premises   
13 26.    Miscellaneous    13



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of this
20th day of April, 2005, by and between CT-BROAD STREET, L.L.C., a Delaware
limited liability company (“Landlord”) and L-1 INVESTMENT PARTNERS LLC, a
limited liability company (“Tenant”). The following exhibits and attachments are
incorporated into and made a part of the Lease: Exhibit A (Outline and Location
of Premises), Exhibit B (Expenses and Taxes), Exhibit C (Work Letter), Exhibit D
(Commencement Letter), Exhibit E (Building Rules and Regulations), Exhibit E-1,
Additional Provisions) and Exhibit F (Guaranty).

1. Basic Lease Information.

 

  1.01 “Building” shall mean the building located at 177 Broad Street, Stamford,
Connecticut 06901, and commonly known as 177 Broad Street. “Rentable Square
Footage of the Building” is deemed to be 187,573 square feet.

 

  1.02 “Premises” shall mean Space A (located on the 12th floor and known as
suite number     ) and Space B (located on the 12th floor and known as suite
number     ) as each area is shown on Exhibit A to this Lease. The rentable
square footage of Space A is deemed to be 9,277 square feet and the rentable
square footage of Space B is deemed to be 7,288 square feet. The “Rentable
Square Footage of the Premises” is deemed to be (i) 9,277 square feet as of the
Commencement Date and (ii) 16,565 square feet as of the Space B Commencement
Date. If the Premises, at any time, include one or more floors in their
entirety, all corridors and restroom facilities located on such full floor(s)
shall be considered part of the Premises. Landlord and Tenant stipulate and
agree that the Rentable Square Footage of the Building and the Rentable Square
Footage of the Premises are correct.

 

  1.03 “Base Rent” for Space A:

 

Period or Months of Term

   Annual Rate
Per Square Foot   

Monthly Base

Rent

04/01/05 – 03/31/10

   $ 40.00    30,923.33

Notwithstanding anything to the contrary contained herein, as long as Tenant is
not in Default, Tenant shall be entitled to an abatement of Base Rent in the
amount of $30,923.33 for the Term (defined below) beginning on April 1, 2005 and
ending on April 30, 2005 (the “Base Rent Abatement Period”). The total amount of
Base Rent abated during the Base Rent Abatement Period equal $30,923.33 (the
“Abated Base Rent”). In the event Tenant Defaults at any time during or within
12 months of the Base Rent Abatement Period, all Abated Base Rent shall
immediately become due and payable. The payment by Tenant of the Abated Base
Rent in the event of a Default shall not limit or affect any of Landlord’s other
rights, pursuant to this Lease or at Law (defined below) or in equity. During
the Base Rent Abatement Period, only Base Rent shall be abated, and all
Additional Rent (defined below) and other costs and charges specified in this
Lease shall remain as due and payable pursuant to the provisions of this Lease

“Base Rent” for Space B:

 

Period or Months of Term

   Annual Rate
Per Square Foot    Monthly Base
Rent

03/1/06 – 03/31/10

   $ 40.00    24,293.33

 

  1.04 “Tenant’s Pro Rata Share” for Space A: 4,9458%.

“Tenant’s Pro Rata Share” for Space B: 3.8854%.

“Tenant’s Pro Rata Share” for the Premises: 8.8312.

 

  1.05 “Base Year” for Taxes (defined in Exhibit B): 2005; “Base Year” for
Expenses (defined in Exhibit B): 2005.

 

1



--------------------------------------------------------------------------------

  1.06 “Term for Space A”: A period of 60 months. Subject to Section 3, the Term
shall commence on April 1, 2005 (the “Commencement Date”) and, unless terminated
early in accordance with this Lease, end on March 31, 2010 (the “Termination
Date”).

“Term for Space B” A period of 48 months. The Term for Space B shall commence on
March 1, 2006 (the “Space B Commencement Date”) and, unless Termination early in
accordance with this Lease, end on the Termination Date.

 

  1.07 Allowance: None.

 

  1.08 “Security Deposit”: $164,750.00 contingent upon the conditions set forth
in the Guaranty attached hereto as Exhibit F, and as more fully described in
Section 6.

 

  1.09 “Guarantor”: Jointly and severally Robert LaPenta and James DePalma.
Concurrent with Tenant’s execution and delivery of this Lease, Tenant shall
cause each Guarantor to execute and deliver the guaranty in favor of Landlord on
the form attached hereto as Exhibit F.

 

  1.10 “Broker”: Saugatuck Commercial Real Estate LLC.

 

  1.11 “Permitted Use”: General office use.

 

  1.12 “Notice Address(es)”:

 

Landlord:

 

CT-Broad Street, L.L.C.

c/o Equity Office

281 Tresser Boulevard, 11th Floor

Stamford, Connecticut 06901-3264

Attention: Property Manager

 

Tenant:

 

L-1 Investment Partners LLC

177 Broad Street

Stamford, Connecticut 06901-3264

Attention: James DePalma

A copy of any notices to Landlord shall be sent to Equity Office, Two North
Riverside Plaza, Suite 2100, Chicago, IL 60606, Attn: New York Regional Counsel.

 

  1.13 “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 8:00 A.M.
to 6:00 P.M. on Business Days.

 

  1.14 “Landlord Work” means the work that Landlord is obligated to perform in
the Premises pursuant to a separate agreement (the “Work Letter”) attached to
this Lease as Exhibit C.

 

  1.15 “Property” means the Building and the parcel(s) of land on which it is
located and the parking facilities and other improvements, if any, serving the
Building and the parcel(s) of land on which they are located.

 

  1.16 Notwithstanding anything to the contrary contained in Section 7.02 of
this Lease, all electricity consumed by Tenant in the Premises shall be paid for
by Tenant as Additional Rent in accordance with the terms of this Lease. During
each calendar year, or portion thereof, falling within the Term, Tenant shall
pay to Landlord a Premises Electric Charge (hereinafter defined) of $1.85 per
square foot per annum (i.e. assuming (i) 9,277 square feet on the Commencement
Date, the Premises Electric Charge would be $1,430.20 per month/$17,162.45 per
annum; and (ii) 16,565 square feet on the Space B Commencement Date, the
Premises Electric Charge would be $2,553.77 per month/$30,645.25 per annum). The
Premises Electric Charge may be adjusted from time to time as provided
hereinafter, provided, however that in no event

 

2



--------------------------------------------------------------------------------

shall the Premises Electric Charge be reduced below the annual per square foot
amount stated above. For the purposes of this Lease, the term “Premises Electric
Charge” shall mean the amount determined by applying the estimated connected
electrical load and usage thereof in the Premises (as initially estimated by
Landlord or thereafter determined by the electrical consultant) to the rate
charged for such load and usage in the service classification in effect from
time to time pursuant to which Landlord then purchased electric current for the
entire Building. If the cost to Landlord of electricity shall have been, or
shall be, increased subsequent to the Commencement Date (whether by change in
Landlord’s electric rates, charges, fuel adjustment, or service classification,
or by taxes or charges of any kind imposed thereon, or for any other such
reason), then the Premises Electric Charge shall be increased in the same
percentage. Landlord’s electrical consultant may from time to time conduct
surveys in the Premises covering the electrical equipment and fixtures and use
of current therein, and, based upon such surveys, may adjust the Premises
Electric Charge. Electrical service to the Premises may be furnished by one or
more companies providing electrical generation, transmission and distribution
services, and the cost of electricity may consist of several different
components or separate charges for such services, such as generation,
distribution and stranded cost charges. Landlord shall have the exclusive right
to select any company providing electrical service to the Premises, to aggregate
the electrical service for the Property and Premises with other buildings, to
purchase electricity through a broker and/or buyers group and to change the
providers and manner of purchasing electricity. Landlord shall be entitled to
receive a reasonable fee (if permitted by Law) for the selection of utility
companies and the negotiation and administration of contracts for electricity.

2. Lease Grant.

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that are designated by Landlord for the
common use of tenants and others (the “Common Areas”).

3. Adjustment of Commencement Date; Possession.

3.01 If Landlord is required to perform Landlord Work prior to the Commencement
Date: (a) the date set forth in Section 1.06 as the Commencement Date shall
instead be defined as the “Target Commencement Date”; (b) the actual
Commencement Date shall be the date on which the Landlord Work is Substantially
Complete (defined below); and (c) the Termination Date will be the last day of
the Term as determined based upon the actual Commencement Date. Landlord’s
failure to Substantially Complete the Landlord Work by the Target Commencement
Date shall not be a default by Landlord or otherwise render Landlord liable for
damages. Promptly after the determination of the Commencement Date, Landlord and
Tenant shall enter into a commencement letter agreement in the form attached as
Exhibit D. Tenant’s failure to execute and return the commencement letter, or to
provide written objection to the statements contained in the letter, within 30
days after the date of the letter shall be deemed an approval by Tenant of the
statements contained therein. If the Termination Date does not fall on the last
day of a calendar month, Landlord and Tenant may elect to adjust the Termination
Date to the last day of the calendar month in which the Termination Date occurs
by the mutual execution of a commencement letter agreement setting forth such
adjusted date. The Landlord Work shall be deemed to be “Substantially Complete”
on the date that all Landlord Work has been performed, other than any details of
construction, mechanical adjustment or any other similar matter, the
non-completion of which does not materially interfere with Tenant’s use of the
Premises. If Landlord is delayed in the performance of the Landlord Work as a
result of the acts or omissions of Tenant, the Tenant Related Parties (defined
in Section 13) or their respective contractors or vendors, including, without
limitation, changes requested by Tenant to approved plans, Tenant’s failure to
comply with any of its obligations under this Lease, or the specification of any
materials or equipment with long lead times (a “Tenant Delay”), the Landlord
Work shall be deemed to be Substantially Complete on the date that Landlord
could reasonably have been expected to Substantially Complete the Landlord Work
absent any Tenant Delay.

3.02 Subject to Landlord’s obligation, if any, to perform Landlord Work, the
Premises are accepted by Tenant in “as is” condition and configuration without
any representations or warranties by Landlord. By taking possession of the
Premises, Tenant agrees that the

 

3



--------------------------------------------------------------------------------

Premises are in good order and satisfactory condition. Notwithstanding the
foregoing, Landlord shall be responsible for latent defects in the Landlord Work
of which Tenant notifies Landlord to the extent that the correction of such
defects is covered under valid and enforceable warranties given Landlord by
contractors or subcontractors performing the Landlord Work. Landlord, at its
option, may pursue such claims directly or assign any such warranties to Tenant
for enforcement, Landlord shall not be liable for a failure to deliver
possession of the Premises or any other space due to the holdover or unlawful
possession of such space by another party, however Landlord shall use reasonable
efforts to obtain possession of the space. The commencement date for the space,
in such event, shall be postponed until the date Landlord delivers possession of
the Premises to Tenant free from occupancy by any party. If Tenant takes
possession of the Premises before the Commencement Date, such possession shall
be subject to the terms and conditions of this Lease and Tenant shall pay Rent
(defined in Section 4.01) to Landlord for each day of possession before the
Commencement Date. However, except for the cost of services requested by Tenant
(e.g. freight elevator usage), Tenant shall not be required to pay Rent for any
days of possession before the Commencement Date during which Tenant, with the
approval of Landlord, is in possession of the Premises for the sole purpose of
performing improvements or installing or moving furniture, equipment or other
personal property.

4. Rent.

4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding Income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first day of each calendar month without notice or demand, provided that
the installment of Base Rent for the first full calendar month of the Term, and
the first monthly installment of Additional Rent for Expenses and Taxes, shall
be payable upon the execution of this Lease by Tenant. All other items of Rent
shall be due and payable by Tenant on or before 30 days after billing by
Landlord. Rent shall be made payable to the entity, and sent to the address,
Landlord designates and shall be made by good and sufficient check or by other
means acceptable to Landlord. Tenant shall pay Landlord an administration fee
equal to 5% of all past due Rent, provided that Tenant shall be entitled to a
grace period of 5 days for the first 2 late payments of Rent in a calendar year.
In addition, past due Rent shall accrue interest at 10% per annum. Landlord’s
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the earliest Rent due. Rent for any partial month during the Term
shall be prorated. No endorsement or statement on a check or letter accompanying
payment shall be considered an accord and satisfaction. Tenant’s covenant to pay
Rent is independent of every other covenant in this Lease.

4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibits B of this Lease. :

5. Compliance with Laws; Use.

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for general, office use, or
Alterations or improvements in the Premises performed or requested by Tenant,
“Base Building” shall include the structural portions of the Building, the
public restrooms and the Building mechanical, electrical and plumbing systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. Tenant shall promptly provide Landlord
with copies of any notices it receives regarding an alleged violation of Law.
Tenant shall comply with the rules and regulations of the Building attached as
Exhibit E and such other reasonable rules and regulations adopted by Landlord
from time to time, including rules and regulations for the performance of
Alterations (defined in Section 9). Nothing herein shall require Tenant to
perform any alterations, additions or improvements which are necessary to comply
with Laws with respect to the Common Areas, unless such, compliance relates to
the Common Areas on any floor on which the Premises are located and arises
directly out of the performance of work by or on

 

4



--------------------------------------------------------------------------------

behalf of Tenant in the Premises or Tenant’s use of the Premises for purposes
other than general office use. Landlord will, at Landlord’s expense (except to
the extent properly included in Expenses), perform all acts required to comply
with such Laws with respect to the foregoing as the same affect the Premises and
the Building.

6. Security Deposit.

The Security Deposit shall be delivered to Landlord by Tenant upon the
conditions set forth in the Guaranty, and held by Landlord without liability for
interest (unless required by Law) as security for the performance of Tenant’s
obligations. The Security Deposit is not an advance payment of Rent or a measure
of damages. Landlord may use all or a portion of the Security Deposit to satisfy
past due Rent or to cure any Default (defined in Section 18) by Tenant, or to
satisfy any other loss or damage resulting from Tenant’s Default as provided in
Section 19. If Landlord uses any portion of the Security Deposit, Tenant shall,
within 5 days after demand, restore the Security Deposit to its original amount.
Landlord shall return any unapplied portion of the Security Deposit to Tenant
within 45 days after the later to occur of: (a) determination of the final Rent
due from Tenant; or (b) the later to occur of the Termination Date or the date
Tenant surrenders the Premises to Landlord in compliance with Section 25.
Landlord may assign the Security Deposit to a successor or transferee and,
following the assignment, Landlord shall have no further liability for the
return of the Security Deposit. Landlord shall not be required to keep the
Security Deposit separate from its other accounts.

7. Building Services.

7.01 Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories, and showers and locker rooms in the
Premises; (b) customary heat and air conditioning in season during Building
Service Hours, although Tenant shall have the right to receive HVAC service
during hours other than Building Service Hours by paying Landlord’s then
standard charge for additional HVAC service and providing such prior notice as
is reasonably specified by Landlord; (c) standard janitorial service on Business
Days; (d) elevator service; (e) electricity in accordance with the terms and
conditions in Section 7.02; (f) access to the Building for Tenant and its
employees 24 hours per day/7 days per week, subject to the terms of this Lease
and such protective services or monitoring systems, if any, as Landlord may
reasonably impose, including, without limitations sign-in procedures and/or
presentation of identification cards; (g) Such security and monitoring systems
as Landlord may reasonably impose, including initially, sign-in procedures and
presentation of identification cards; and (h) such other services as Landlord
reasonably determines are necessary or appropriate for the Property.

7.02 Electricity used by Tenant in the Premises shall be paid for by Tenant by a
separate charge payable by Tenant to Landlord. Without the consent of Landlord,
Tenant’s use of electrical service shall not exceed, either in voltage, rated
capacity, use beyond Building Service Hours or overall load, that which Landlord
reasonably deems to be standard for the Building. Landlord shall have the right
to measure electrical usage by commonly accepted methods, including the
installation of measuring devices such as submeters and check meters. If it is
determined that Tenant is using excess electricity, Tenant shall pay Landlord
Additional Rent for the cost of such excess electrical usage and for the
reasonable cost of purchasing and installing the measuring device(s).

7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. However, if the Premises, or a material portion of the
Premises, are made untenantable for a period in excess of 3 consecutive Business
Days as a result of a Service Failure that is reasonably within the control of
Landlord to correct, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Rent payable hereunder during the period beginning on
the 4th consecutive Business Day of the Service Failure and ending on the day
the service has been restored. If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.

 

5



--------------------------------------------------------------------------------

8. Leasehold Improvements.

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant, provided that
Tenant, at its expense, in compliance with the National Electric Code or other
applicable Law, shall remove any Cable (defined in Section 9.01 below) installed
by Tenant. Tenant, at the time it requests approval for a proposed Alteration,
including any Initial Alterations or Landlord Work, as such terms may be defined
in the Work Letter attached as Exhibit C, may request in writing that Landlord
advise Tenant whether the Alteration, including any Initial Alterations or
Landlord Work, or any portion thereof, is of a nature that would require removal
and repair costs that are materially in excess of the removal and repair costs
associated with standard office improvements (the Cable installed by Tenant and
such other items collectively are referred to as “Required Removables”) is a
Required Removable. Within 10 days after receipt of Tenant’s request, Landlord
shall advise Tenant in writing as to which portions of the alteration or other
improvements are Required Removables. Required Removables shall include, without
limitation, internal stairways, raised floors, personal baths and showers,
vaults, rolling file systems and structural alterations and modifications.
Notwithstanding the foregoing, Tenant shall not be required to remove any
portion of the Landlord Work or current improvements to the Premises that may
exist as of the Commencement Date, or (with respect to Space B) as of the Space
B Commencement Date, or the Landlord Work described in the Work List in Exhibit
C of the Lease. The Required Removables shall be removed by Tenant before the
Termination Date. Tenant shall repair damage caused by the installation or
removal of Required Removables. If Tenant falls to perform its obligations in a
timely manner, Landlord may perform such work at Tenant’s expense.

9. Repairs and Alterations.

9.01 Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair. Tenant shall promptly
provide Landlord with notice of any such conditions. Tenant shall, at its sole
cost and expense, perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear excepted. Tenant’s repair
and maintenance obligations include, without limitation, repairs to: (a) floor
covering; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, fiber, phone and data cabling and related equipment that
is installed by or for the exclusive benefit of Tenant (collectively, “Cable”);
(f) supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; and
(g) Alterations, Subject to the terms of Section 15 below, to the extent
Landlord is not reimbursed by insurance proceeds, Tenant shall reimburse
Landlord for the cost of repairing damage to the Building caused by the acts of
Tenant, Tenant Related Parties and their respective contractors and vendors. If
Tenant fails to make any repairs to the Premises for more than 15 days after
notice from Landlord (although notice shall not be required in an emergency),
Landlord may make the repairs, and Tenant shall pay the reasonable cost of the
repairs, together with an administrative charge in an amount equal to 10% of the
cost of the repairs.

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building;
(b) mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Building in general; (c) Common Areas; (d) roof of the
Building; (e) exterior windows of the Building; and (f) elevators serving the
Building. Landlord shall promptly make repairs for which Landlord is
responsible.

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. However, Landlord’s consent shall not
be required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
the exterior of the Premises or Building; (c) will not affect the Base Building;
and (d) does not require work to be performed inside the walls or above the
ceiling of the Premises. Cosmetic Alterations shall be subject to all the other
provisions of this Section 9.03. Prior to starting work, Tenant shall furnish
Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base

 

6



--------------------------------------------------------------------------------

Building); required permits and approvals; evidence of contractor’s and
subcontractor’s insurance in amounts reasonably required by Landlord and naming
Landlord as an additional insured; and any security for performance in amounts
reasonably required by Landlord. Changes to the plans and specifications must
also be submitted to Landlord for its approval, which approval shall not be
unreasonably withheld or delayed. Alterations shall be constructed in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord.
Tenant shall reimburse Landlord for any reasonable sums paid by Landlord for
third party examination of Tenant’s plans for non-Cosmetic Alterations. In
addition, Tenant shall pay Landlord a fee for Landlord’s oversight and
coordination of any non-Cosmetic Alterations equal to 10% of the cost of the
non-Cosmetic Alterations. Upon completion, Tenant shall furnish “as-built” plans
for non-Cosmetic Alterations, completion affidavits and full and final waivers
of lien. Landlord’s approval of an Alteration shall not be deemed a
representation by Landlord that the Alteration complies with Law.

10. Entry by Landlord.

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hours. Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent.

11. Assignment and Subletting.

11.01 Except in connection with a Permitted Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02. If the
entity(ies) which directly or indirectly controls the voting shares/rights of
Tenant changes at any time, such change of ownership or control shall constitute
a Transfer unless Tenant is an entity whose outstanding stock is listed on a
recognized securities exchange or if at least 80% of its voting stock is owned
by another entity, the voting stock of which is so listed. Any Transfer in
violation of this Section shall, at Landlord’s option, be deemed a Default by
Tenant as described in Section 18, and shall be voidable by Landlord. In no
event shall any Transfer, including a Permitted Transfer, release or relieve
Tenant from any obligation under this Lease.

11.02 Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request. Within 15 Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord;
(b) reasonably refuse to consent to the Transfer in writing setting forth the
reasons therefor; or (c) in the event of an assignment of this Lease or
subletting of more than 30% of the Rentable Square Footage of the Premises for
more than 50% of the remaining Term (excluding unexercised options), recapture
the portion of the Premises that Tenant is proposing to Transfer. If Landlord
exercises its right to recapture, this Lease shall automatically be amended (or
terminated if the entire Premises is being assigned or sublet) to delete the
applicable portion of the Premises effective on the proposed effective date of
the Transfer, although Landlord may require Tenant to execute a reasonable
amendment or other document reflecting such reduction or termination. Tenant
shall pay Landlord a review fee of $1,500.00 for Landlord’s review of any
Permitted Transfer or requested Transfer.

11.03 Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of the excess within 30 days
after Tenant’s receipt of the excess. Tenant may deduct from the excess, on a
straight-line basis, all reasonable and customary expenses directly incurred by
Tenant attributable to the Transfer. If Tenant is in Default, Landlord may
require that all sublease payments be made directly to Landlord, in which case
Tenant shall receive a credit against Rent in the amount of Tenant’s share of
payments received by Landlord.

 

7



--------------------------------------------------------------------------------

11.04 Tenant may assign this Lease to a successor to Tenant by purchase, merger,
consolidation or reorganization and to Cross Match Technologies, Inc., a
Delaware corporation (an “Ownership Change”) or assign this Lease or sublet all
or a portion of the Premises to an Affiliate without the consent of Landlord,
provided that all of the following conditions are satisfied (a “Permitted
Transfer”): (a) Tenant is not in Default; (b) in the event of an Ownership
Change, Tenant’s successor shall own substantially all of the assets of Tenant
and have a net worth which is at least equal to Tenant’s net worth as of the day
prior to the proposed Ownership Change, or in the event of a Transfer to an
Affiliate (defined below), Tenant continues to have a net worth equal to or
greater than Tenant’s net worth at the date of this Lease or the Affiliate has a
net worth equal to Tenant’s net worth at the date of this Lease; (c) the
Permitted Use does not allow the Premises to be used for retail purposes;
(d) Tenant shall give Landlord written notice at least 15 Business Days prior to
the effective date of the Permitted Transfer; and (e) in the case of an
assignment to Cross Match Technologies, Inc., each Guarantor concurrently
executes and delivers another guaranty in favor of Landlord on the form attached
hereto as Exhibit F. Tenant’s notice to Landlord shall include information and
documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement.
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant. The foregoing shall also not apply to the infusion of
additional equity capital in Tenant or an initial public offering of equity
securities of Tenant under the Securities Act of 1933, as amended, which results
in Tenant’s stock being traded on a national securities exchange, including, but
not limited to, the NYSE, the NASDAQ Stock Market or the NASDAQ Small Cap Market
System.

12. Liens.

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law and, if Tenant fails to do so, Tenant shall be deemed in
Default under this Lease and, in addition to any other remedies available to
Landlord as a result of such Default by Tenant, Landlord, at its option, may
bond, insure over or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord, including, without limitation,
reasonable attorneys’ fees.

13. Indemnity and Waiver of Claims.

Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below), Tenant shall indemnify, defend
and hold Landlord and Landlord Related Parties harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees (if and to the extent permitted by Law) (collectively
referred to as “Losses”), which may be imposed upon, incurred by or asserted
against Landlord or any of the Landlord Related Parties by any third party and
arising out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Law) of Tenant, the
Tenant Related Parties (defined below) or any of Tenant’s transferees,
contractors or licensees. Notwithstanding the foregoing, except as provided in
Section 15 to the contrary, Tenant shall not be required to waive any claims
against Landlord (other than for loss or damage to Tenant’s business) where such
loss or damage is due to Landlord’s negligence or uncured default under this
Lease. Nothing herein shall be construed as to diminish the repair and
maintenance obligations of Landlord contained elsewhere in this Lease. Except to
the extent caused by the negligence or willful misconduct of Tenant or any
Tenant Related Parties, Landlord shall indemnify, defend and hold Tenant, its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees and agents (“Tenant Related Parties”) harmless against and from all
Losses which may be imposed upon, incurred by or asserted against Tenant or any
of the Tenant Related Parties by any third party and arising out of or in
connection with the acts or omissions (including violations of Law) of Landlord
or the Landlord Related Parties. Tenant hereby waives all claims against and
releases Landlord and its trustees, members, principals, beneficiaries,

 

8



--------------------------------------------------------------------------------

partners, officers, directors, employees, Mortgagees (defined in Section 23) and
agents (the “Landlord Related Parties”) from all claims for any injury to or
death of persons, damage to property or business loss in any manner related to
(a) Force Majeure, (b) acts of third parties, (c) the bursting or leaking of any
tank, water closet, drain or other pipe, (d) the inadequacy or failure of any
security or protective services, personnel or equipment, or (e) any matter not
within the reasonable control of Landlord.

14. Insurance.

Tenant shall maintain the following insurance (“Tenant’s Insurance”);
(a) Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $2,000,000.00; (b) Property/Business Interruption Insurance written on an All
Risk or Special Cause of Loss Form, including earthquake sprinkler leakage, at
replacement cost value and with a replacement cost endorsement covering all of
Tenant’s business and trade fixtures, equipment, movable partitions, furniture,
merchandise and other personal property within the Premises (“Tenant’s
Property”) and any Leasehold Improvements performed by or for the benefit of
Tenant; (c) Workers’ Compensation Insurance in amounts required by Law; and
(d) Employers Liability Coverage of at least $1,000,000.00 per occurrence. Any
company writing Tenant’s Insurance shall have an A.M. Best rating of not less
than A-VIII. All Commercial General Liability Insurance policies shall name as
additional insureds Landlord (or its successors and assignees), the managing
agent for the Building (or any successor), EOP Operating Limited Partnership,
Equity Office Properties Trust and their respective members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and other
designees of Landlord and its successors as the interest of such designees shall
appear. In addition, Landlord shall be named as a loss payee with respect to
Property/Business Interruption Insurance on the Leasehold Improvements. All
policies of Tenant’s Insurance shall contain endorsements that the insurer(s)
shall give Landlord and its designees at least 30 days’ advance written notice
of any cancellation, termination, material change or lapse of insurance. Tenant
shall provide Landlord with a certificate of insurance evidencing Tenant’s
Insurance prior to the earlier to occur of the Commencement Date or the date
Tenant is provided with possession of the Premises, and thereafter as necessary
to assure that Landlord always has current certificates evidencing Tenant’s
Insurance. So long as the same is available at commercially reasonable rates,
Landlord shall maintain so called All Risk property insurance on the Building at
replacement cost value as reasonably estimated by Landlord, together with such
other insurance coverage as Landlord, in its reasonable judgment, may elect to
maintain.

15. Subrogation.

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance. For the purposes of
this waiver, any deductible with respect to a party’s insurance shall be deemed
covered by and recoverable by such party under valid and collectable policies of
insurance.

16. Casualty Damage.

16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises (“Completion Estimate”). If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 180 days from the date the repair is started,
then either party shall have the right to terminate this Lease upon written
notice to the other within 10 days after receipt of the Completion Estimate.
Tenant, however, shall not have the right to terminate this Lease if the
Casualty was caused by the negligence or intentional misconduct of Tenant or any
Tenant Related Parties. In addition, Landlord, by notice to Tenant within 90
days after the date of the Casualty, shall have the right to terminate this
Lease if: (1) the Premises have been materially damaged and there is less than 2
years of the Term remaining on the date of the Casualty; (2) any Mortgagee
requires that the insurance proceeds be applied to the payment of the mortgage
debt; or (3) a material uninsured loss to the Building or Premises occurs.

 

9



--------------------------------------------------------------------------------

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord. Upon notice from
Landlord, Tenant shall assign or endorse over to Landlord (or to any party
designated by Landlord) all property insurance proceeds payable to Tenant under
Tenant’s insurance with respect to any Leasehold improvements performed by or
for the benefit of Tenant; provided if the estimated cost to repair such
Leasehold improvements exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord’s commencement of repairs.
Within 15 days of demand, Tenant shall also pay Landlord for any additional
excess costs that are determined during the performance of the repairs in
Landlord’s reasonable judgment. In no event shall Landlord be required to spend
more for the restoration than the proceeds received by Landlord, whether
insurance proceeds or proceeds from Tenant. Landlord shall not be liable for any
inconvenience to Tenant, or injury to Tenant’s business resulting in any way
from the Casualty or the repair thereof. Provided that Tenant is not in Default,
during any period of time that all or a material portion of the Premises is
rendered untenantable as a result of a Casualty, the Rent shall abate for the
portion of the Premises that is untenantable and not used by Tenant.

17. Condemnation.

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds are expressly waived by
Tenant, however, Tenant may file a separate claim for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.

18. Events of Default.

In addition to any other default specifically described in this Lease, each of
the following occurrences shall be a “Default”: (a) Tenant’s failure to pay any
portion of Rent when due, if the failure continues for 3 days after written
notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than a
Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 15 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 15 days, Tenant shall be allowed additional time (not to exceed 75
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 15 days and diligently pursues the cure to completion;
(c) Tenant permits a Transfer without Landlord’s required approval or otherwise
in violation of Section 11 of this Lease; (d) Tenant or any Guarantor becomes
insolvent, makes a transfer in fraud of creditors, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts when due
or forfeits or loses its right to conduct business; (e) the leasehold estate is
taken by process or operation of Law; (f) in the case of any ground floor or
retail Tenant, Tenant does not take possession of or abandons or vacates all or
any portion of the Premises; or (g) Tenant is in default beyond any notice and
cure period under any other lease or agreement with Landlord at the Building or
Property. If Landlord provides Tenant with notice of Tenant’s failure to comply
with any specific provision of this Lease on 3 separate occasions during any 12
month period, Tenant’s subsequent violation of such provision shall, at
Landlord’s option, be an incurable Default by Tenant. All notices sent under
this Section shall be in satisfaction of, and not in addition to, notice
required by Law.

 

10



--------------------------------------------------------------------------------

19. Remedies.

19.01 Upon Default, Landlord shall have the right to pursue any one or more of
the following remedies:

(a) Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord, in
compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises, “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
concessions or allowances granted to a new tenant.

(b) Terminate Tenant’s right to possession of the Premises and, in compliance
with Law, remove Tenant, Tenant’s Property and any parties occupying the
Premises. Landlord may (but shall not be obligated to) relet all or any part of
the Premises, without notice to Tenant, for such period of time and on such
terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine. Landlord may
collect and receive all rents and other income from the reletting. Tenant shall
pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or failure to relet the Premises. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease.

19.02 In lieu of calculating damages under Section 19.01, Landlord may elect to
receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at the Prime Rate (defined
below) then in effect, minus the then present fair rental value of the Premises
for the remainder of the Term, similarly discounted, after deducting all
anticipated Costs of Reletting. “Prime Rate” shall be the per annum interest
rate publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the state in which the Building is located.

19.03 If Tenant is in Default of any of its non-monetary obligations under the
Lease, Landlord shall have the right to perform such obligations. Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 10% of the cost of the work performed by
Landlord. The repossession or re-entering of all or any part of the Premises
shall not relieve Tenant of its liabilities and obligations under this Lease. No
right or remedy of Landlord shall be exclusive of any other right or remedy.
Each right and remedy shall be cumulative and in addition to any other right and
remedy now or subsequently available to Landlord at Law or in equity.

20. Limitation of Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE INTEREST OF
LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE
PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD OR ANY
LANDLORD RELATED PARTY. FOR PURPOSES HEREOF, “INTEREST OF LANDLORD IN THE
PROPERTY” SHALL INCLUDE RENTS DUE FROM TENANTS, INSURANCE PROCEEDS, AND PROCEEDS
FROM CONDEMNATION OR EMINENT DOMAIN PROCEEDINGS (PRIOR TO THE DISTRIBUTION OF
THE SAME TO ANY PARTNER OR SHAREHOLDER OF LANDLORD OR ANY OTHER THIRD PARTY).
NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR
ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD
RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF
BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING
SUIT FOR AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE
MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23
BELOW), NOTICE AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT.

 

11



--------------------------------------------------------------------------------

21. Relocation.

Intentionally omitted.

22. Holding Over.

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover. No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover and Tenant falls to vacate the Premises within 15 days
after notice from Landlord, Tenant shall be liable for all damages that Landlord
suffers from the holdover.

23. Subordination to Mortgages; Estoppel Certificate.

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Landlord and Tenant shall each, within 10 days after receipt of a
written request from the other, execute and deliver a commercially reasonable
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). Without limitation, such
estoppel certificate may include a certification as to the status of this Lease,
the existence of any defaults and the amount of Rent that is due and payable.
Landlord represents that, as of the date hereof, the Premises are not encumbered
by a Mortgage. Notwithstanding the foregoing in this Article to the contrary, as
a condition precedent to the future subordination of this Lease to a future
Mortgage, Landlord shall be required to provide Tenant with a non-disturbance,
subordination, and attornment agreement in favor of Tenant from any Mortgagee
who comes into existence after the Commencement Date. Such non-disturbance,
subordination, and attornment agreement in favor of Tenant shall provide that,
so long as Tenant is paying the Rent due under the Lease and is not otherwise in
Default under the Lease beyond any applicable cure period, its right to
possession and the other terms of the Lease shall remain in full force and
effect. Such non-disturbance, subordination, and attornment agreement may
include other commercially reasonable provisions in favor of the Mortgagee,
including, without limitation, additional time on behalf of the Mortgagee to
cure defaults of the Landlord and provide that (a) neither Mortgagee nor any
successor-in-interest shall be bound by (i) any payment of the Base Rent,
Additional Rent, or other sum due under this Lease for more than 1 month in
advance or (ii) any amendment or modification of the Lease made without the
express written consent of Mortgagee or any successor-in-interest; (b) neither
Mortgagee nor any successor-in-interest will be liable for (i) any act or
omission or warranties of any prior landlord (including Landlord), (ii) the
breach of any warranties or obligations relating to construction of improvements
on the Property or any tenant finish work performed or to have been performed by
any prior landlord (including Landlord), or (iii) the return of any security
deposit, except to the extent such deposits have been received by Mortgagee; and
(c) neither Mortgagee nor any successor-in-interest shall be subject to any
offsets or defenses which Tenant might have against any prior landlord
(including Landlord).

24. Notice.

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice

 

12



--------------------------------------------------------------------------------

Address(es) set forth in Section 1. Each notice shall be deemed to have been
received on the earlier to occur of actual delivery or the date on which
delivery is refused, or, if Tenant has vacated the Premises or any other Notice
Address of Tenant without providing a new Notice Address, 3 days after notice is
deposited in the U.S. mail or with a courier service in the manner described
above. Either party may, at any time, change its Notice Address (other than to a
post office box address) by giving the other party written notice of the new
address.

25. Surrender of Premises.

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage which Landlord is obligated to repair hereunder excepted. If
Tenant fails to remove any of Tenant’s Property within 2 days after termination
of this Lease or Tenant’s right to possession, Landlord, at Tenant’s sole cost
and expense, shall be entitled (but not obligated) to remove and store Tenant’s
Property. Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Property. Tenant shall pay Landlord, upon demand, the
reasonable expenses and storage charges incurred by Landlord. If Tenant fails to
remove Tenant’s Property from the Premises or storage, within 30 days after
notice, Landlord may deem all or any part of Tenant’s Property to be abandoned
and title to Tenant’s Property shall vest in Landlord.

26. Miscellaneous.

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the state or commonwealth in which the Building is located and Landlord and
Tenant hereby irrevocably consent to the jurisdiction and proper venue of such
state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities. Notices to any one person or entity shall
be deemed to have been given to all persons and entities. Tenant represents and
warrants to Landlord that each individual executing this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant and that Tenant is not, and
the entities or individuals constituting Tenant or which may own or control
Tenant or which may be owned or controlled by Tenant are not, (i) in violation
of any laws relating to terrorism or money laundering, or (ii) among the
individuals or entities identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists or on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/tllsdn.pdf or any
replacement website or other replacement official publication of such list.

26.02 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to reimbursement of all of its costs and expenses, including,
without limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive
any right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default, shall not constitute a waiver of the
default, nor shall it constitute an estoppel.

26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

26.04 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease, and further provided that
Landlord and its successors, as the case may be, shall remain liable after their
respective periods of ownership with respect to any sums due in connection with
a breach or default by such party that arose during such period of ownership by
such party.

 

13



--------------------------------------------------------------------------------

26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Broker as a
broker in connection with this Lease. Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
shall indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease. Landlord agrees to pay a brokerage commission to Broker in
accordance with the terms of a separate written commission agreement to be
entered into by and between Landlord and Broker, provided that in no event shall
Landlord be obligated to pay a commission to Broker in connection with any
extension of the Term or in connection with any additional space that is leased
by Tenant pursuant to the terms of this Lease.

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. The expiration of the Term,
whether by lapse of time, termination or otherwise, shall not relieve either
party of any obligations which accrued prior to or which may continue to accrue
after the expiration or termination of this Lease.

26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements. This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

26.08 This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

 

14



--------------------------------------------------------------------------------

supersedes all prior agreements and understandings related to the Premises,
including all lease proposals, letters of intent and other documents. Neither
party is relying upon any warranty, statement or representation not contained in
this Lease. This Lease may be modified only by a written agreement signed by an
authorized representative of Landlord and Tenant.

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

WITNESS/ATTEST:   LANDLORD:     CT-BROAD STREET, L.L.C., a Delaware limited
liability company

/s/ Shannah Charles

  By:  

Equity Office Management, L.L.C., a Delaware

limited liability company, its non-member manager

Name (print):   Shannah Charles     By:  

/s/ Donald Huffner

 

    Name:   Donald Huffner Name (print):  

 

    Title:   Vice President WITNESS/ATTEST:   TENANT:     L-1 INVESTMENT
PARTNERS LLC, a limited liability company

 

  By:  

/s/ R LaPenta

Name (print):  

 

  Name:   R LaPenta   Title:   Member

 

 

                ###-##-####

Name (print):  

 

  Tenant’s Tax ID Number (SSN or FEIN)



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

LOGO [g83771img001.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT B

EXPENSES AND TAXES

This Exhibit is attached to and made a part of the Lease by and between CT-BROAD
STREET, L.L.C., a Delaware limited liability company (“Landlord”) and L-1
INVESTMENT PARTNERS LLC, a limited liability company (“Tenant”) for space in the
Building located at 177 Broad Street, Stamford, Connecticut 06901.

1. Payments.

1.01 Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each calendar year during the Term exceed Taxes for
the Base Year (the ‘Tax Excess”). If Expenses or Taxes in any calendar year
decrease below the amount of Expenses or Taxes for the Base Year, Tenant’s Pro
Rata Share of Expenses or Taxes, as the case may be, for that calendar year
shall be $0. Landlord shall provide Tenant with a good faith estimate of the
Expense Excess and of the Tax Excess for each calendar year during the Term. On
or before the first day of each month, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s
estimate of both the Expense Excess and Tax Excess. After its receipt of the
revised estimate, Tenant’s monthly payments shall be based upon the revised
estimate. If Landlord does not provide Tenant with an estimate of the Expense
Excess or the Tax Excess by January 1 of a calendar year, Tenant shall continue
to pay monthly installments based on the previous year’s estimate(s) until
Landlord provides Tenant with the new estimate.

1.02 As soon as is practical following the end of each calendar year, Landlord
shall furnish Tenant with a statement of the actual Expenses and Expense Excess
and the actual Taxes and Tax Excess for the prior calendar year. If the
estimated Expense Excess or estimated Tax Excess for the prior calendar year is
more than the actual Expense Excess or actual Tax Excess, as the case may be,
for the prior calendar year, Landlord shall either provide Tenant with a refund
or apply any overpayment by Tenant against Additional Rent due or next becoming
due, provided if the Term expires before the determination of the overpayment,
Landlord shall refund any overpayment to Tenant after first deducting the amount
of Rent due. If the estimated Expense Excess or estimated Tax Excess for the
prior calendar year is less than the actual Expense Excess or actual Tax Excess,
as the case may be, for such prior year, Tenant shall pay Landlord, within 30
days after its receipt of the statement of Expenses or Taxes, any underpayment
for the prior calendar year.

2. Expenses.

2.01 “Expenses” means all customary and reasonable costs and expenses incurred
in each calendar year in connection with operating, maintaining, repairing, and
managing the Building and the Property. Expenses include, without limitation:
(a) all labor and labor related costs, including wages, salaries, bonuses,
taxes, insurance, uniforms, training, retirement plans, pension plans and other
employee benefits (excluding stock options granted to Landlord’s employees by
Landlord); (b) management fees (such fees shall not, on an annual basis, exceed
an amount equal to 5% of the total revenues from the Building); (c) the cost of
equipping, staffing and operating an on-site and/or off-site management office
for the Building, provided if the management office services one or more other
buildings or properties, the shared costs and expenses of equipping, staffing
and operating such management office(s) shall be equitably prorated and
apportioned between the Building and the other buildings or properties;
(d) accounting costs; (e) the cost of services; (f) rental and purchase cost of
parts, supplies, tools and equipment; (g) insurance premiums and deductibles;
(h) electricity, gas and other utility costs for the Common Areas; and (I) the
amortized cost of capital improvements (as distinguished from replacement parts
or components installed in the ordinary course of business) made subsequent to
the Base Year which are: (1) performed primarily to reduce current or future
operating expense costs, upgrade Building security or otherwise improve the
operating efficiency of the Property; or (2) required to comply with any Laws
that are enacted, or first interpreted to apply to the Property, after the date
of this Lease. The cost of capital improvements shall be amortized by Landlord
over the lesser of the Payback Period (defined below) or the useful life of the
capital improvement as reasonably determined by Landlord. The amortized cost of
capital improvements may, at Landlord’s option, include actual or imputed
interest at the rate that Landlord would reasonably be required to pay to
finance the cost of the

 

1



--------------------------------------------------------------------------------

capital improvement, “Payback Period” means the reasonably estimated period of
time that it takes for the cost savings resulting from a capital improvement to
equal the total cost of the capital improvement. Landlord, by itself or through
an affiliate, shall have the right to directly perform, provide and be
compensated for any services under this Lease at competitive prices. If Landlord
incurs Expenses for the Building or Property together with one or more other
buildings or properties, whether pursuant to a reciprocal easement agreement,
common area agreement or otherwise, the shared costs and expenses shall be
equitably prorated and apportioned between the Building and Property and the
other buildings or properties.

2.02 Expenses shall not include: the cost of capital improvements (except as set
forth above); depreciation; principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds; costs in
connection with leasing space in the Building, including brokerage commissions;
costs and expenses incurred by Tenant or any other tenants of the Building and
paid for or payable directly by Tenant or such other tenants either to third
parties or to Landlord under agreements for direct payment or reimbursement for
non-customary benefits or services; attorneys’ fees and other expenses incurred
in connection with negotiations or disputes with, or leasing to, tenants or
prospective tenants of the Building; fines or penalties incurred by Landlord for
violations of any applicable Law; legal expenses arising out of (i) the
negotiation, preparation or termination of leases or other occupancy agreements,
(ii) the interpretation of leases or other occupancy agreements, (iii) the
enforcement of the provisions of any lease or other occupancy agreement
affecting the Property or Building including without limitation this Lease,
(iv) the initial construction of the improvements on the Property, (v) the
review, approval or other actions in connection with the sublease or assignment
of tenant leases, and (vi) any action against a present or former tenant or
occupant under a lease or other occupancy agreement, including, without
limitation, eviction, distraint, levy and collection actions; costs incurred as
a result of the violation by Landlord or any tenant of the terms and conditions
of any lease; the cost of acquisition of any sculpture, paintings or other
objects of art; wages, salaries or other compensation and benefits of any
offsite employees of Landlord, provided however Expenses shall include
Landlord’s reasonable allocation (based on time spent in connection with the
Building) of compensation paid for the wages, salary, and other compensation and
benefits paid to such employees, if offsite, who are assigned part-time to the
operation, management, maintenance, or repair of the Building (it being
understood and agreed that in no event shall Landlord allocate more than 100% of
the compensation and benefits for any single employee among the properties being
serviced by such employee); that portion of any Expenses paid to any entity
affiliated with Landlord which Tenant proves is in excess of the amount which
would otherwise be paid at then existing market rates to an entity which is not
affiliated with Landlord for the provision of the same service; costs and
expenses incurred by Landlord in curing, repairing or replacing any structural
portion of the Building made necessary as a result of defects in design,
workmanship or materials; attorney’s fees and disbursements, brokerage
commissions, transfer taxes, recording costs and taxes, title insurance
premiums, title closer’s fees and gratuities and other similar costs incurred in
connection with the sale or transfer of an interest in Landlord or the Building;
Taxes, franchise, transfer, inheritance or capital stock taxes or taxes imposed
upon or measured by the income or profits of Landlord; the cost of any item
which is, or should in accordance with sound accounting practice be, capitalized
on the books of Landlord (except as specifically provided for in this Lease);
alteration work performed by Landlord to prepare space for tenants, including
any utilities or services incurred in connection with performing such work;
amounts received by Landlord through proceeds of insurance to the extent the
proceeds are compensation for expenses which were previously included in
Expenses hereunder; any amounts billed to Tenant or any other tenant for any
services furnished to Tenant or any other tenant by Landlord or Landlord’s
agents or contractors for which a separate charge is made, including, without
limitation, the supply of overtime air-conditioning, ventilation and heating
furnished by Landlord to Tenant or such other tenant; the cost of any judgment,
settlement or arbitration award resulting from any negligence or misconduct of
Landlord; advertising and promotional expenses incurred by Landlord to lease
space to new tenants or to retain existing tenants; any cost or expense related
to removal, cleaning, abatement or remediation of hazardous materials in or
about the Building, Common Area or Property, including, without limitation,
asbestos, except to the extent such removal, cleaning, abatement or remediation
is related to the general repair and maintenance of the Building, Common Area or
Property; lease concessions, rental abatements and construction allowances
granted to specific tenants; costs incurred in connection with the sale,
financing or refinancing of the Building; fines, interest and penalties incurred
due to the late payment of Taxes or Expenses; organizational expenses associated
with the creation and operation of the entity which constitutes Landlord; or any
penalties or damages that Landlord pays to Tenant under this Lease or to other
tenants in the Building under their respective leases.

 

2



--------------------------------------------------------------------------------

2.03 If at any time during a calendar year the Building is not at least 95%
occupied or Landlord is not supplying services to at least 95% of the total
Rentable Square Footage of the Building, Expenses shall be determined as if the
Building had been 95% occupied and Landlord had been supplying services to 95%
of the Rentable Square Footage of the Building. If Expenses for a calendar year
are determined as provided in the prior sentence, Expenses for the Base Year
shall also be determined in such manner. Notwithstanding the foregoing, Landlord
may calculate the extrapolation of Expenses under this Section based on 100%
occupancy and service so long as such percentage is used consistently for each
year of the Term. The extrapolation of Expenses under this Section shall be
performed in accordance with the methodology specified by the Building Owners
and Managers Association.

2.04 Landlord hereby represents that to the best of its knowledge as of the date
hereof, no other tenant in the Building has been granted a cap on Expenses.
Nothing contained herein shall be construed to prevent Landlord from granting a
cap on Expenses to any existing or future tenant in the Building.

3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Building and/or Property, including, but not limited to, gross receipts taxes,
assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall not include any income, capital levy, transfer, capital
stock, gift, estate or inheritance tax. If a change in Taxes is obtained for any
year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord.

4. Audit Rights. Tenant, within 365 days after receiving Landlord’s statement of
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Expenses for the calendar year to which the
statement applies. Within a reasonable time after receipt of the Review Notice,
Landlord shall make all pertinent records available for inspection that are
reasonably necessary for Tenant to conduct its review. If any records are
maintained at a location other than the management office for the Building,
Tenant may either inspect the records at such other location or pay for the
reasonable cost of copying and shipping the records. If Tenant retains an agent
to review Landlord’s records, the agent must be with a CPA firm licensed to do
business in the state or commonwealth where the Property is located. Tenant
shall be solely responsible for all costs, expenses and fees incurred for the
audit. Within 90 days after the records are made available to Tenant, Tenant
shall have the right to give Landlord written notice (an “Objection Notice”)
stating in reasonable detail any objection to Landlord’s statement of Expenses
for that year. If Tenant fails to give Landlord an Objection Notice within the
90 day period or fails to provide Landlord with a Review Notice within the 365
day period described above, Tenant shall be deemed to have approved Landlord’s
statement of Expenses and shall be barred from raising any claims regarding the
Expenses for that year. If Tenant provides Landlord with a timely Objection
Notice, Landlord and Tenant shall work together in good faith to resolve any
issues raised in Tenant’s Objection Notice. If Landlord and Tenant determine
that Expenses for the calendar year are less than reported, Landlord shall
provide Tenant with a credit against the next installment of Rent in the amount
of the overpayment by Tenant. Likewise, if Landlord and Tenant determine that
Expenses for the calendar year are greater than reported, Tenant shall pay
Landlord the amount of any underpayment within 30 days. The records obtained by
Tenant shall be treated as confidential. In no event shall Tenant be permitted
to examine Landlord’s records or to dispute any statement of Expenses unless
Tenant has paid and continues to pay all Rent when due. If Landlord and Tenant
determine that Expenses for the calendar year were less than stated by more than
5%, Landlord, within 30 days after its receipt of paid invoices therefor from
Tenant, shall reimburse Tenant for any reasonable amounts paid by Tenant to
third parties in connection with such review by Tenant.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

This Exhibit is attached to and made a part of the Lease by and between CT-BROAD
STREET, L.L.C., a Delaware limited liability company (“Landlord”) and L-1
INVESTMENT PARTNERS LLC, a limited liability company (“Tenant”) for space in the
Building located at 177 Broad Street, Stamford, Connecticut 06901.

 

1. Tenant shall have the option within the first 24 months of the Term to
require Landlord, at its sole cost and expense (subject to the terms and
provisions of Section 2 below) to perform improvements to the Premises in
accordance with the following work list (the “Work List”) using Building
standard methods, materials and finishes. The improvements to be performed in
accordance with the Work List are hereinafter referred to as the “Landlord
Work”. Landlord shall enter into a direct contract for the Landlord Work with a
general contractor selected by Landlord. In addition, Landlord shall have the
right to select and/or approve of any subcontractors used in connection with the
Landlord Work.

WORK LIST

 

  •   Demise the Premises in accordance with local applicable code

 

2. All other work and upgrades, subject to Landlord’s approval, shall be at
Tenant’s sole cost and expense, plus any applicable state sales or use tax
thereon, payable upon demand as Additional Rent. Tenant shall be responsible for
any Tenant Delay in completion of the Premises resulting from any such other
work and upgrades requested or performed by Tenant.

 

3. Landlord’s supervision or performance of any work for or on behalf of Tenant
shall not be deemed to be a representation by Landlord that such work complies
with applicable insurance requirements, building codes, ordinances, laws or
regulations or that the improvements constructed will be adequate for Tenant’s
use.

 

4. Landlord and Tenant agree to cooperate with each other in order to enable the
Landlord Work to be performed in a timely manner and with as little
inconvenience to the operation of Tenant’s business as is reasonably possible.
Notwithstanding anything herein to the contrary, any delay in the completion of
the Landlord Work or inconvenience suffered by Tenant during the performance of
the Landlord Work shall not delay the Commencement Date or Space B Commencement
nor shall it subject Landlord to any liability for any loss or damage resulting
therefrom or entitle Tenant to any credit, abatement or adjustment of Rent or
other sums payable under the Lease.

 

5. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease.

 

1



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT LETTER

(EXAMPLE)

 

Date  

 

Tenant Address  

 

 

 

 

 

 

 

 

Re: Commencement Letter with respect to that certain Lease dated as of the     
day of                      ,         , by and between CT-BROAD STREET, L.L.C.,
a Delaware limited liability company, as Landlord, and L-1 INVESTMENT PARTNERS
LLC, a limited liability company, as Tenant, for              rentable square
feet on the              floor of the Building located at 177 Broad Street,
Stamford, Connecticut 06901.

Lease Id:                             

Business Unit Number:                             

Dear                             :

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1. The Commencement Date of the Lease is                             ;

 

  2. The Termination Date of the Lease is                             .

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.
Tenant’s failure to execute and return this letter, or to provide written
objection to the statements contained in this letter, within 30 days after the
date of this letter shall be deemed an approval by Tenant of the statements
contained herein.

Sincerely,

 

 

Authorized Signatory

Agreed and Accepted:

 

 

Tenant:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

1



--------------------------------------------------------------------------------

EXHIBIT E

BUILDING RULES AND REGULATIONS

This Exhibit is attached to and made a part of the Lease by and between CT-BROAD
STREET, L.L.C., a Delaware limited liability company (“Landlord”) and L-1
INVESTMENT PARTNERS LLC, a limited liability company (“Tenant”) for space in the
Building located at 177 Broad Street, Stamford, Connecticut 06901.

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances.

 

3. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first reasonably approved in writing by Landlord. All
tenant identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel without
Landlord’s prior approval, which approval shall not be unreasonably withheld.

 

4. Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

 

5. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

 

6. All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time.

 

7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of merchandise or materials requiring the use of
elevators, stairways, lobby areas or loading dock areas, shall be restricted to
hours reasonably designated by Landlord. Tenant shall obtain Landlord’s prior
approval by providing a detailed listing of the activity, which approval shall
not be unreasonably withheld. If approved by Landlord, the activity shall be
under the supervision of Landlord and performed in the manner required by
Landlord. Tenant shall assume all risk for damage to articles moved and injury
to any persons resulting, from the activity if equipment, property, or personnel
of Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, loss or injury.

 

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be

 

1



--------------------------------------------------------------------------------

unreasonably withheld. Damage to the Building by the installation, maintenance,
operation, existence or removal of Tenant’s Property shall be repaired at
Tenant’s sole expense.

 

9. Corridor doors, when not in use, shall be kept closed.

 

10. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

 

11. No animals, except those assisting handicapped persons, shall be brought
into the Building or kept in or about the Premises.

 

12. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws. Tenant shall not, without Landlord’s prior written consent,
use, store, install, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Property, any asbestos-containing materials
or any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq. or any other
applicable environmental Law which may now or later be in effect. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal.

 

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.

 

14. Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Commencement Date of the Term be extended
as a result of the above actions.

 

15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electric or gas heating
devices, without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed. Tenant shall not use more than its
proportionate share of telephone lines and other telecommunication facilities
available to service the Building.

 

16. Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

 

17. Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

 

18. Landlord may from time to time adopt commercially reasonable systems and
procedures for the security and safety of the Building and Property, its
occupants, entry, use and contents. Tenant, its agents, employees, contractors,
guests and invitees shall comply with Landlord’s commercially reasonable systems
and procedures.

 

2



--------------------------------------------------------------------------------

19. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

20. Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.

 

21. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

 

22. Deliveries to and from the Premises shall be made only at the times in the
areas and through the entrances and exits reasonably designated by Landlord.
Tenant shall not make deliveries to or from the Premises in a manner that might
interfere with the use by any other tenant of Its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.

 

23. The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

3



--------------------------------------------------------------------------------

EXHIBIT E-1

ADDITIONAL PROVISIONS

This Exhibit is attached to and made a part of the Lease by and between CT-BROAD
STREET, L.L.C., a Delaware limited liability company (“Landlord”) and L-1
INVESTMENT PARTNERS LLC, a limited liability company (“Tenant”) for space in the
Building located at 177 Broad Street, Stamford, Connecticut 06901.

1. Renewal Option.

 

  1.01 Grant of Option: Conditions. Tenant shall have the right to extend the
Term (the “Renewal Option”) for one additional period of 5 years commencing on
the day following the Termination Date of the initial Term and ending on the 5th
anniversary of the Termination Date (the “Renewal Term”), if:

 

  (a) Landlord receives notice of exercise (“Initial Renewal Notice”) not less
than 12 full calendar months prior to the expiration of the initial Term and not
more than 15 full calendar months prior to the expiration of the initial Term;
and

 

  (b) Tenant is not in Default under the Lease beyond any applicable cure
periods at the time that Tenant delivers its Initial Renewal Notice or at the
time Tenant delivers its Binding Notice (as defined below); and

 

  (c) Not more than 50% of the Premises is sublet (other than pursuant to a
Permitted Transfer, as defined in Section 11.04 of the Lease) at the time that
Tenant delivers its Initial Renewal Notice or at the time Tenant delivers its
Binding Notice; and

 

  (d) The Lease has not been assigned (other than pursuant to a Permitted
Transfer, as defined in 11.04 of the Lease) prior to the date that Tenant
delivers its Initial Renewal Notice or prior to the date Tenant delivers its
Binding Notice.

 

  1.02 Terms Applicable to Premises During Renewal Term.

 

  (a) The initial Base Rent rate per rentable square foot for the Premises
during the Renewal Term shall equal the Prevailing Market (hereinafter defined)
rate per rentable square foot for the Premises. Base Rent during the Renewal
Term shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in accordance with the terms and
conditions of Section 4 of the Lease.

 

  (b) Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the
Premises during the Renewal Term in accordance with Section 4 of the Lease, and
the manner and method in which Tenant reimburses Landlord for Tenant’s share of
Taxes and Expenses and the Base Year, if any, applicable to such matter, shall
be some of the factors considered in determining the Prevailing Market rate for
the Renewal Term.

 

  1.03. Procedure for Determining Prevailing Market. Within 30 days after
receipt of Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the
applicable Base Rent rate for the Premises for the Renewal Term. Tenant, within
15 days after the date on which Landlord advises Tenant of the applicable Base
Rent rate for the Renewal Term, shall either (i) give Landlord final binding
written notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or
(ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant’s Renewal Option shall be null and void and of no further force
and effect. If Tenant provides Landlord with a Binding Notice, Landlord and
Tenant

 

1



--------------------------------------------------------------------------------

     shall enter into the Renewal Amendment (as defined below) upon the terms
and conditions set forth herein. If Tenant provides Landlord with a Rejection
Notice, Landlord and Tenant shall work together in good faith to agree upon the
Prevailing Market rate for the Premises during the Renewal Term. When Landlord
and Tenant have agreed upon the Prevailing Market rate for the Premises, such
agreement shall be reflected in a written agreement between Landlord and Tenant,
whether in a letter or otherwise, and Landlord and Tenant shall enter into the
Renewal Amendment in accordance with the terms and conditions hereof.
Notwithstanding the foregoing, if Landlord and Tenant are unable to agree upon
the Prevailing Market rate for the Premises within 30 days after the date Tenant
provides Landlord with the Rejection Notice, Tenant, by written notice to
Landlord (the “Arbitration Notice”) within 5 days after the expiration of such
30 day period, shall have the right to have the Prevailing Market rate
determined in accordance with the arbitration procedures described below. If
Landlord and Tenant are unable to agree upon the Prevailing Market rate for the
Premises within the 30 day period described and Tenant fails to timely exercise
its right to arbitrate, Tenant’s Renewal Option shall be deemed to be null and
void and of no further force and effect.

 

  1.04 Arbitration Procedure.

 

  1. If Tenant provides Landlord with an Arbitration Notice, Landlord and
Tenant, within 5 days after the date of the Arbitration Notice, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Prevailing Market rate for the Premises during the Renewal Term
(collectively referred to as the “Estimates”). If the higher of such Estimates
is not more than 105% of the lower of such Estimates, then Prevailing Market
rate shall be the average of the two Estimates. If the Prevailing Market rate is
not resolved by the exchange of Estimates, then, within 7 days after the
exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Premises during the Renewal Term. Each appraiser so selected shall
be certified as an MAI appraiser or as an ASA appraiser and shall have had at
least 5 years experience within the previous 10 years as a real estate appraiser
working in the Stamford, Connecticut central business area, with working
knowledge of current rental rates and practices. For purposes hereof, an “MAI”
appraiser means an Individual who holds an MAI designation conferred by, and is
an independent member of, the American institute of Real Estate Appraisers (or
its successor organization, or in the event there is no successor organization,
the organization and designation most similar). and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
Independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).

 

  2. Upon selection, Landlord’s and Tenant’s appraisers shall work together in
good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimate chosen by such appraisers
shall be binding on both Landlord and Tenant as the Base Rent rate for the
Premises during the Renewal Term. If either Landlord or Tenant fails to appoint
an appraiser within the 7 day period referred to above, the appraiser appointed
by the other party shall be the sole appraiser for the purposes hereof. If the
two appraisers cannot agree upon which of the two Estimates most closely
reflects the Prevailing Market within 20 days after their appointment, then,
within 10 days after the expiration of such 20 day period, the two appraisers
shall select a third appraiser meeting the aforementioned criteria. Once the
third appraiser (i.e. arbitrator) has been selected as provided for above, then,
as soon thereafter as practicable but in any case within 14 days, the arbitrator
shall make his determination of which of the two Estimates most closely reflects
the Prevailing Market rate and such Estimate shall be binding on both Landlord
and Tenant as the Base Rent rate for the Premises. If the arbitrator believes
that expert advice would materially

 

2



--------------------------------------------------------------------------------

     assist him, he/she may retain one or more qualified persons to provide such
expert advice. The parties shall share equally in the costs of the arbitrator
and of any experts retained by the arbitrator. Any fees of any appraiser,
counsel or experts engaged directly by Landlord or Tenant, however, shall be
borne by the party retaining such appraiser, counsel or expert.

 

  3. If the Prevailing Market rate has not been determined by the commencement
date of the Renewal Term, Tenant shall pay Base Rent upon the terms and
conditions in effect during the last month of the initial Term for the Premises
until such time as the Prevailing Market rate has been determined. Upon such
determination, the Base Rent for the Premises shall be retroactively adjusted to
the commencement of the Renewal Term for the Premises. If such adjustment
results in an underpayment of Base Rent by Tenant, Tenant shall pay Landlord the
amount of such underpayment within 30 days after the determination thereof. If
such adjustment results in an overpayment of Base Rent by Tenant, Landlord shall
credit such overpayment against the next installment of Base Rent due under the
Lease and, to the extent necessary, any subsequent Installments, until the
entire amount of such overpayment has been credited against Base Rent.

 

  1.05 Renewal Amendment. If Tenant is entitled to and properly exercises its
Renewal Option, Landlord shall prepare an amendment (the “Renewal Amendment”) to
reflect changes in the Base Rent, Term, Termination Date and other appropriate
terms. The Renewal Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Binding Notice or other written agreement by
Landlord and Tenant regarding the Prevailing Market rate, and Tenant shall
execute and return the Renewal Amendment to Landlord within 15 days after
Tenant’s receipt of same, but, upon final determination of the Prevailing Market
rate applicable during the Renewal Term as described herein, an otherwise valid
exercise of the Renewal Option shall be fully effective whether or not the
Renewal Amendment is executed.

 

  1.06 Definition of Prevailing Market. For purposes of this Renewal Option,
“Prevailing Market” shall mean the arms length fair market annual rental rate
per rentable square foot under renewal leases and amendments entered into on or
about the date on which the Prevailing Market is being determined hereunder for
space comparable to the Premises in the Building. The determination of
Prevailing Market shall take into account any material economic differences
between the terms of this Lease and any comparison lease or amendment, such as
rent abatements, construction costs and other concessions and the manner, if
any, in which the landlord under any such lease is reimbursed for operating
expenses and taxes. The determination of Prevailing Market shall also take into
consideration any reasonably anticipated changes in the Prevailing Market rate
from the time such Prevailing Market rate is being determined and the time such
Prevailing Market rate will become effective under this Lease.

 

3



--------------------------------------------------------------------------------

EXHIBIT F

GUARANTY OF LEASE

FOR VALUE RECEIVED and in consideration for and as an inducement to CT-BROAD
STREET, L.L.C., a Delaware limited liability company (“Landlord”) to lease
certain real property to L-1 INVESTMENT PARTNERS LLC, a limited liability
company, as tenant (“Tenant”), pursuant to a lease dated April, 2005 (the
“Lease”) by and between Landlord and Tenant, the undersigned, ROBERT LaPENTA and
JAMES DePALMA (jointly and severally “Guarantor”), do hereby unconditionally and
irrevocably guarantee to Landlord the punctual payment of all Rent (as such term
is defined in the Lease) payable by Tenant under the Lease throughout the term
of the Lease and any and all renewals and extensions thereof in accordance with
and subject to the provisions of the Lease up to $659,000.00 (the “Guaranteed
Amount”), and the full performance and observance of all other terms, covenants,
conditions and agreements therein provided to be performed and observed by
Tenant under the terms of the Lease, for which the undersigned shall be jointly
and severally liable with Tenant. If any default on the part of Tenant shall
occur under the Lease, the undersigned does hereby covenant and agree to pay to
Landlord in each and every instance such sum or sums of money and to perform
each and every covenant, condition and agreement under the Lease as Tenant is
and shall become liable for or obligated to pay or perform under the Lease,
together with the costs reasonably incurred by Landlord in connection therewith,
including, without limitation, reasonable attorneys, fees. Such payments of Rent
and other sums shall be made monthly or at such other intervals as the same
shall or may become payable under the Lease, including any accelerations
thereof, all without requiring any notice from Landlord (other than any notice
required by the Lease) of such nonpayment or non-performance, all of which the
undersigned hereby expressly waives. Notwithstanding the foregoing, provided
Tenant (or its successors or assigns) has timely paid all Rent due under this
Lease during the 12 calendar month period immediately preceding the effective
date of (a) an initial public offering of equity securities of Tenant (or its
successors or assigns) under the Securities Act of 1933, as amended, which
results in Tenant’s (or its successor’s or assign’s) stock being traded on the
NYSE, the NASDAQ Stock Market or the NASDAQ Small Cap Market System, or (b) the
assignment of the Lease to an entity whose stock is then being traded on the
NYSE, the NASDAQ Stock Market or the NASDAQ Small Cap Market System, and the
same results in Tenant (or its successors or assigns) achieving a net worth of
at least $30,000,000.00 as of the day following the date of the initial public
offering or the assignment (as the case may be), Guarantor, upon presentation of
sufficient evidence to Landlord that the above conditions have been met, shall
be relieved of their responsibility under this Guaranty for all obligations of
Tenant (or its successors or assigns as the case may be) occurring after such
conditions have been met. Notwithstanding the foregoing, provided Tenant (or its
successors or assigns) has timely paid all Rent due under this Lease during the
first 12 calendar month period following the Commencement Date, and if (a) an
initial public offering of equity securities of Tenant (or its successors or
assigns) under the Securities Act of 1933, as amended, which results in Tenant’s
(or its successor’s or assign’s) stock being traded on the NYSE, the NASDAQ
Stock Market or the NASDAQ Small Cap Market System, or (b) the assignment of the
Lease to an entity whose stock is then being traded on the NYSE, the NASDAQ
Stock Market or the NASDAQ Small Cap Market System, does not occur within the
first 12 calendar month period following the Commencement Date, or the initial
public offering or assignment (as the case may be) does not result in Tenant (or
its successors or assigns) achieving a net worth of at least $30,000,000.00 as
of the day following the date of the initial public offering or the assignment
(as the case may be). Guarantor shall have the right upon written notice to
Landlord to be relieved of their responsibility under this Guaranty for all
obligations of Tenant (or its successors or assigns as the case may be)
occurring after the first 12 calendar month period following the Commencement
Date, so long as Tenant (or its successors or assigns as the case may be)
concurrently with such notice provides a security deposit to Landlord in the
amount of $164,750.00 in the form and upon the conditions as set forth in
Section 6 of the Lease. Notwithstanding anything to the contrary contained
herein, however, if Tenant (or its successors or assigns) has been in default
under this Lease at any time prior to the relieving of Guarantor’s obligations
pursuant to this Guaranty or the substitution of the security deposit pursuant
to this Guaranty, as the case may be, and Tenant (or its successors or assigns
as the case may be) has failed to cure such default within any applicable cure
period, then Guarantor shall have no right to be relieved of their obligations
under this Guaranty or to substitute a Security Deposit for the Guaranty.

 

1



--------------------------------------------------------------------------------

The maintenance of any action or proceeding by Landlord to recover any sum or
sums that may be or become due under the Lease and to secure the performance of
any of the other terms, covenants and conditions of the Lease shall not preclude
Landlord from thereafter instituting and maintaining subsequent actions or
proceedings for any subsequent default or defaults of Tenant under the Lease.
The undersigned does hereby consent that without affecting the liability of the
undersigned under this Guaranty and without notice to the undersigned, time may
be given by Landlord to Tenant for payment of Rent and such other sums and
performance of said other terms, covenants and conditions, or any of them, and
such time extended and indulgence granted, from time to time, or Tenant may be
dispossessed or Landlord may avail itself of or exercise any or all of the
rights and remedies against Tenant provided by law or by the Lease, and may
proceed either against Tenant alone or jointly against Tenant and the
undersigned or against the undersigned alone without first prosecuting or
exhausting any remedy or claim against Tenant. The undersigned does hereby
further consent to any subsequent change, modification or amendment of the Lease
in any of its terms, covenants or conditions, or in the Rent payable thereunder,
or in the premises demised thereby, or in the term thereof, and to any
assignment or assignments of the Lease, and to any subletting or sublettings of
the premises demised by the Lease, and to any renewals or extensions thereof,
all of which may be made without notice to or consent of the undersigned and
without in any manner releasing or relieving the undersigned from liability
under this Guaranty.

The undersigned does hereby agree that the bankruptcy of Tenant shall have no
effect on the obligations of the undersigned hereunder. The undersigned does
hereby further agree that in respect of any payments made by the undersigned
hereunder, the undersigned shall not have any rights based on suretyship,
subrogation or otherwise to stand in the place of Landlord so as to compete with
Landlord as a creditor of Tenant, unless and until all claims of Landlord under
the Lease shall have been fully paid and satisfied.

Neither this Guaranty nor any of the provisions hereof can be modified, waived
or terminated, except by a written instrument signed by Landlord. The provisions
of this Guaranty shall apply to, bind and inure to the benefit of the
undersigned and Landlord and their respective heirs, legal representatives,
successors and assigns. The undersigned shall be jointly and severally liable
hereunder, and for purposes of such several liability the word “undersigned”
wherever used herein shall be construed to refer to each of the undersigned
parties separately, all in the same manner and with the same effect as if each
of them had signed separate instruments, and this Guaranty shall not be revoked
or impaired as to any of such parties by the death of another party or by
revocation or release of any obligations hereunder of any other party. If
Landlord should retain counsel and/or institute any suit against Guarantor to
enforce this Guaranty or any covenants or obligations hereunder, then Guarantor
shall pay to Landlord, upon demand, all reasonable attorneys’ fees, costs and
expenses, including, without limitation, court costs, filing fees, recording
costs, and all other costs and expenses incurred in connection therewith (all of
which are referred to herein as “Enforcement Costs”), in addition to all other
amounts due hereunder. This Guaranty shall be governed by and construed in
accordance with the internal laws of the state where the premises demised by the
Lease are located. For the purpose solely of litigating any dispute under this
Guaranty, the undersigned submits to the jurisdiction of the courts of said
state.

Any notice or other communication to be given to Landlord or the undersigned
hereunder shall be in writing and sent in accordance with the notice provisions
of the Lease. Notices to Landlord shall be delivered to Landlord’s address set
forth in the Lease. Notices to the undersigned shall be addressed as follows:
                                        . If Guarantor’s notice address as set
forth above changes, Guarantor agrees to provide written notice to Landlord of
such change in address. If Guarantor’s notice address is not filled in at the
above blank, or if the Guarantor’s notice address is a post office box address,
then, for all purposes under this Guaranty, Landlord may send all notices under
this Guaranty to Guarantor, c/o Tenant, at the same notice address Landlord uses
for the Tenant under the Lease, and any notice delivered in accordance with the
foregoing shall be deemed to have been properly delivered to Guarantor.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the date of
the Lease.

 

GUARANTOR:

/s/ ROBERT LaPENTA

Name:   ROBERT LaPENTA SSN:   ###-##-#### GUARANTOR:

/s/ JAMES DePALMA

Name:   JAMES DePALMA SSN:   ###-##-####

GUARANTOR ACKNOWLEDGMENTS

Individual

STATE OF CONNECTICUT

COUNTY OF FAIRFIELD as:

I, the undersigned, as Notary Public in and for the County and State aforesaid,
do hereby certify that Robert LaPenta, personally known to me to be the same
person whose name is subscribed to the foregoing instrument, appeared before me
this day in person and acknowledged that (s)he signed the said instrument as a
free and voluntary act for the uses and purposes therein set forth.

GIVEN under my hand and official seal this 13th day of April 2005.

 

 

LESLEY TEJEDA-DELEON

Notary Public

My Commission Expires: 6/30/08

 

LESLEY TEJEDA-DELEON

NOTARY PUBLIC

MY COMMISSION EXPIRES JUNE 30, 2008

GUARANTOR ACKNOWLEDGMENTS

Individual

STATE OF CONNECTICUT

COUNTY OF FAIRFIELD as:

I, the undersigned, as Notary Public in and for the County and State aforesaid,
do hereby certify that James DePalma, personally known to me to be the same
person whose name is subscribed to the foregoing instrument, appeared before me
this day in person and acknowledged that (s)he signed the said instrument as a
free and voluntary act for the uses and purposes therein set forth.

GIVEN under my hand and official seal this 13th day of April 2005.

 

 

LESLEY TEJEDA-DELEON

Notary Public

My Commission Expires: 6/30/08

 

                LESLEY TEJEDA-DELEON

                            NOTARY PUBLIC

MY COMMISSION EXPIRES JUNE 30, 2008